PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 16/935,301
Filing Date: 22 Jul 2020
Appellant(s): DO et al.



__________________
Andrew Dorisio
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 5 May 2021.





(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 4 January 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”

(2) Response to Argument
Appellant argues that Tilson does not show a rotating die.  This is not persuasive as the adjective “rotating” in line 3 of Page 3 is a typographical error, as clearly evidenced by the specific admission further in the paragraph that Tilson does not show using a rotating die.  Chen is then used to demonstrate that using a rotating die is known in the prior art.
Appellant argues that Tilson does not show applying a radiopaque material to identify a working surface of the medical balloon, which is defined in the specification as “the surface along the portion of the balloon that is used to achieve the desired treatment effect”.  This is not persuasive because the particular definition of the working surface is not currently claimed.  Further, it is the position of the examiner that the particular definition is not especially demonstrative of any exclusive portion of the balloon; “desired treatment effect” could be broadly interpreted to include a myriad of different effects, and “portion of the balloon that is used” would reasonably include many sections of the balloon that act in concert to achieve the desired treatment effect.  Finally, the examiner notes that Tilson contemplates his radiopaque material to be applied in a variety of different locations along the balloon ([0346, 0349, 0356, 0358]), including patterns, panels, vanes, and marker spots, and the examiner maintains that these locations would reasonably suggest the claimed subject matter.
Appellant argues that the MPEP section used to support the obvious combination of Chen’s rotating die with Tilson’s extrusion process is not appropriate for the currently claimed subject matter and/or references applied to the claims.  Specifically, applicant points to the first 
Appellant argues that Chen does not show applying a radiopaque material so as to identify a working surface of a medical balloon.  This is not persuasive because Chen was not cited to teach these features; Tilson shows these features as described in the rejection.  Chen is reasonably relevant to the field of Tilson’s endeavor of forming medical balloons, and it is maintained that Tilson and Chen reasonably combine to suggest the instantly-claimed invention.

For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/MONICA A HUSON/Primary Examiner, Art Unit 1742                                                                                                                                                                                                        

Conferees:
/CHRISTINA A JOHNSON/Supervisory Patent Examiner, Art Unit 1742

/CHRISTOPHER A FIORILLA/
Chris FiorillaSupervisory Patent Examiner, Art Unit 1700                                                                                                                                                                                                        

                                                                                                                                                                                                        


Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.